 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers' International Union of North America,Local 1253, AFL-CIO (St. Mary's Hospital ofRoswell, Inc.) and Page & Wirtz ConstructionCompany. Case 28-CG-5March 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on April 11, 1979,1 by Page& Wirtz Construction Company, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 28, issued a com-plaint and notice of hearing on April 27, allegingthat Respondent Laborers' International Union ofNorth America, Local 1253, AFL-CIO, had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Sections8(g) and 2(6) and (7) of the National Labor Rela-tions Act, as amended. Respondent timely filed ananswer to the complaint, denying the commissionof unfair labor practices.Between July 5 and July 16, Respondent, theCharging Party, and the General Counsel enteredinto a stipulation in which they agreed that theformal papers filed in this proceeding and the factscontained in the stipulation, together with the ex-hibits attached thereto, constitute the entire recordin this case. The parties further stipulated that theywaived their right to a hearing before an adminis-trative law judge and the issuance of an administra-tive law judge's decision and recommended order.On July 19, based on the foregoing stipulation, theparties requested that the proceeding be transferredto the Board for decision.On September 5, the Board issued an order ap-proving the stipulation and transferring the pro-ceeding to the Board. Subsequently, Respondent,the Charging Party, and the General Counsel filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having accepted transfer of this proceeding to it,the Board makes the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPI.OYERSPage & Wirtz Construction Company (hereincalled Page & Wirtz or the Employer) is a NewMexico corporation having its principal office andplace of business in Lubbock, Texas. At all timesI All dates herein are in 1979, unless otherwise indicated248 NLRB No. 30material herein, it has been engaged in business as ageneral contractor in the building and constructionindustry in several States of the United States, in-cluding the State of New Mexico. Pursuant to acontract valued at approximately $1,800,000 withSt. Mary's Hospital of Roswell, Inc. (herein calledSt. Mary's), the Employer has, at all times materialherein, been engaged in the construction of a nurs-ing home facility adjacent to the building currentlyoccupied by St. Mary's at Roswell, New Mexico(herein called the St. Mary's construction site).Further, at all times material herein, under a con-tract with St. Mary's valued at approximately$2,250,000, Page & Wirtz has been engaged in theconstruction of additions to, and the remodeling of,the existing St. Mary's hospital building at the St.Mary's construction site.In connection with its work on these projects,the Employer, during the 12-month period preced-ing issuance of the complaint, purchased andcaused to be delivered to the St. Mary's construc-tion site goods and materials valued in excess of$50,000 directly from suppliers located outside theState of New Mexico. Accordingly, we find thatPage & Wirtz is, and has been at all times materialherein, an employer engaged in commerce and inoperations affecting commerce within the meaningof Section 2(6) and (7) of the Act.St. Mary's is a New Mexico nonprofit corpora-tion which, at all times material herein, has beenengaged in providing acute health care, nursingcare, and related services from its principal officeand place of business in Roswell, New Mexico.During the 12-month period immediately precedingissuance of the complaint, St. Mary's had a grossvolume of business in excess of $6 million, and,during the same period, it purchased and caused tobe delivered to its Roswell facility medical sup-plies, appliances, and related materials valued in ex-cesss of $50,000 directly from suppliers located out-side the State of New Mexico. Therefore, we findthat St. Mary's is, and has been at all times materialherein, an employer and a health care institutionengaged in commerce and in operations affectingcommerce within the meaning of Section 2(6), (7),and (14) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Respondent, Laborers' International Unionof North America, Local 1253, AFL-CIO, is, andhas been at all times material herein, a labor orga-nization within the meaning of Section 2(5) of theAct. LABORERS' LOCAL 1253245III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and FactsIn July 1978, Page & Wirtz, as general contrac-tor, began construction of the nursing home facili-ty, referred to in section I, above, on the premisesof St. Mary's. The nursing home facility is locatedapproximately 500 feet south of the existing St.Mary's hospital building, and is connected to thebuilding by a covered sidewalk, which was alsounder construction during all times material herein.In January 1979, the Employer, also as generalcontractor, initiated construction of a new emer-gency room and a new intensive care unit, andcommenced remodeling and enlargement of thekitchen and dining room facilities, at the existingSt. Mary's hospital building.St. Mary's premises are bounded on the northside by Chisum Street, on the east side by South-east Main Street, on the south side by HobbsStreet, and on the west side by South Main Street.On Chisum Street, there are two entrances to St.Mary's premises, one towards the west leading intothe emergency facility, and another towards theeast leading to the parking lot area. On SoutheastMain Street, there are two entrances approximately150 feet apart. The northern entrance on SoutheastMain Street is directly east of the existing hospitalbuilding and leads into the parking lot area. At alltimes material herein, this entrance was used by thegeneral public, St. Mary's employees and suppliers,and by employees of the Employer and its subcon-tractors engaged in the construction at St. Mary's.The southern entrance on Southeast Main Street islocated directly east of the nursing home facility,and, during the relevant period, was used primarilyby employees of the Employer and its subcontrac-tors at the site and, occasionally, by St. Mary's em-ployees. There is a single entrance on Hobbs Streetthat is rarely used by anyone. On South MainStreet, there are two entrances to St. Mary's. Thesouthern most entrance on South Main Street is lo-cated directly west of the nursing home facility,and the northern most entrance on the street is lo-cated directly west of the existing hospital facility.The latter entrance leads into the emergency facili-ty and a general parking area. At all times materialherein, the South Main Street entrances were usedprimarily by employees of the Employer and itssubcontractors involved in construction at the St.Mary's site, and only occasionally by St. Mary'semployees and the general public.On March 31, St. Mary's received the followingtelegram, dated March 30, from Respondent:This is to advise you that Local Union 1253has been in the process of negotiating a unioncontract and have [sic] been unable to reachan agreement. We would like to advise youthat we will be taking action and placing pick-ets on your job site in the immediate future.Respondent did not at any time serve written orother notice upon the Federal Mediation and Con-ciliation Service (FMCS) of its intention to engagein picketing at the St. Mary's construction site.Beginning on April 9, and continuing throughApril 11, Respondent picketed the Employer, orcaused the Employer to be picketed, at the St.Mary's construction site between the hours of 7a.m. and 12 noon. One picket patrolled at and be-tween the two entrances on Southeast Main Street.From time to time, one and sometimes two picketspatrolled at and between the two entrances onSouth Main Street. There was no picketing ateither Chisum Street entrance. The pickets carriedsigns reading:PAGE & WIRTZ CONST. CO.DOES NOT HAVEAN AGREEMENTWITH LABORERSLOCAL, 1253AFL-CIOThe picketing at St. Mary's was in furtherance ofan economic strike called by Respondent againstthe Employer when the parties' 1977-79 labor con-tract for Lubbock, Texas, and surrounding westTexas counties, expired. Respondent does not rep-resent St. Mary's employees, nor has it ever soughtto represent such employees. At no time materialherein has Respondent had a dispute with St.Mary's.From time to time during the 3 days of picketingat the St. Mary's construction site, employees ofthe Employer and its various subcontractors, in-cluding employees classified as laborers, plumbers,electricians, and sheet metal workers, honored thepicket line erected by Respondent and refused towork. However, the picketing did not cause anyemployees of St. Mary's not to work during theApril 9-11 period. Respondent's picketing did notresult in any disruption to the immediate deliveryof patient care services at St. Mary's and it did notinterfere with deliveries of goods, supplies, and ma-terials related to patient care at the hospital. How-ever, the picketing by Respondent did cause an ap-proximate 3-day delay in the Employer's workschedule at the St. Mary's construction site.LABORERS' LOCAL 1253 245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Contentions of the PartiesIt is the General Counsel's position that Respon-dent violated Section 8(g) of the Act2by picketingat the St. Mary's construction site without furnish-ing St. Mary's with adequate notice of its intentionto picket, and without providing FMCS any noticeof such an intention. The General Counsel citestwo alleged defects in the notice given to the hos-pital. First, Respondent's telegram failed to "statethe date and time" that picketing was to com-mence, and, instead, referred only to the "immedi-ate future." Second, St. Mary's received the tele-gram on March 31, and picketing began on April 9,1 day short of the 10-day period specified in thestatute.The General Counsel seeks to distinguish twoappellate court decisions,3which rejected Boardfindings of 8(g) violations where, in the absence ofnotice, non-health care unions picketed gates re-served for employees of contractors engaged inconstruction on the premises of a hospital. Unlikethose situations, the General Counsel points outthat there were no reserved entrances at the St.Mary's construction site, and that Respondent pick-eted a major entrance on Southeast Main Streetused by hospital employees and suppliers, and threeother entrances, one on Southeast Main Street andtwo on South Main Street, occasionally used by St.Mary's employees. Accordingly, the GeneralCounsel urges that "the picketing had the reason-ably foreseeable consequence of tending to causework stoppages of the Hospital's employees or dis-rupt the deliveries of health care supplies, both ofwhich would have had an impact on patient care,"and that lack of actual interference with hospitaloperations is irrelevant.4Finally, again relyingupon Saint Joseph Hospital, General Counsel arguesthat Section 8(g) applies even though the picketingwas aimed at employees who did not perform "pa-tient related" functions.2 Sec. 8(g) provides, in pertinent part:(g) A labor organization before engaging in any strike, picketing,or other concerted refusal to work at any health care institutionshall, not less than ten days prior to such action, notify the institu-tion in writing and the Federal Mediation and Conciliation Serviceof that intention .... The notice shall state the date and time thatsuch action will commence....3 N.L.R.B. v. International Brotherhood of Electrical Workers LocalUnion No. 388 [St. Joseph's Hospital of Marshfield, Inc. , 548 F.2d 704 (7thCir. 1977), denying enforcement to 220 NLRB 665 (1975); Laborers' In-ternational Union of North America, AFL-CIO, Local Union No. 1075[Mercy Hospital of Laredo] v. N.L.R.B., 567 F.2d 1006 (D.C. Cir. 1977),denying enforcement to 219 NLRB 846 (1975), and United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Local 630, AFL-CIO (Lein-Steenberg), 219NLRB 837 (1975)(herein called Lein-Steengerg).4 Citing Orange Belt District Council of Painters No. 48, InternationalBrotherhood of Painters and Allied Trades AFL-CIO (Saint Joseph Hospi-tal), 243 NLRB No. 113 (1979)The Employer asserts that Respondent's noticeto the hospital was inadequate in the same respectsnoted by the General Counsel, and that Respon-dent failed to provide any notice to FMCS. TheEmployer contends that the plain language of thestatute requires 10-day written notice by any labororganization prior to picketing on the premises of ahealth care institution, and urges the Board toadhere to its decision so interpreting Section 8(g)in Lein-Steenberg.Respondent denies that it violated Section 8(g),and straightforwardly requests that the Board over-rule Lein-Steenberg, and adopt the view of the Sev-enth and District of Columbia Circuits that, as in-terpreted byRespondent, "Section 8(g) does not apply tonon-healthcare employees engaged in an economicstruggle against their non-healthcare employer."Respondent contends, among other things, that theliteral language of the statute does not require theresult reached by the Board in Lein-Steenberg, andthat the legislative history of the 1974 amendmentsto the Act indicates that they were intended toapply exclusively to health care employees.C. Discussion and ConclusionsRecently, in Painters Local No. 452 (Henry C.Beck Company),5we reversed Lein-Steenberg, anddecided that "Section 8(g) does not require a laborunion ...to give notice of its intention to engagein concerted activity against an employer which isnot a health care institution, simply because the ac-tivity is to take place at the premises of a neutralhealth care institution ...." Instead, "Section8(g) becomes operational only when the concertedactivity is directed against the health care institu-tion.""The application of the principles announced byus in Beck to the instant facts clearly calls for dis-missal of the complaint. The parties stipulated thatthe picketing was directed against Page & Wirtz,and not against St. Mary's, with whom Respondenthad no dispute. It is uncontested that Respondent'spicketing was undertaken in furtherance of its eco-nomic conflict with Page & Wirtz, and that thepicket signs so stated. Accordingly, Respondenthad no statutory obligation to notify either St.Mary's or FMCS of its intention to engage in pick-eting at the hospital premises.We are not persuaded that a different rule shouldgovern this case because Respondent picketed atentrances to the site used by hospital employeesand suppliers as well as by employees of Respon-dent and its subcontractors. For one thing, an im-s 246 NLRB No. 148, sl. op., p. 11 (1979).Id., sl. op., p. 12. LABORERS' LOCAL 1253247portant part of the rationale for Beck was that anal-ysis of the 1974 health care amendments and theirlegislative history revealed that "Congress did notintend to alter the status quo with respect to non-health care employes who had never been requiredto notify employers of their intent to engage inconcerted activity against non-health care employ-ers."7 Second, at no time before or during the 3days of picketing did St. Mary's or the Employerestablish a reserved gate for the exclusive use ofPage & Wirtz employees and suppliers. Each en-trance to the hospital site picketed by Respondentwas in fact used by Page & Wirtz employees. Thus,under the circumstances, Respondent carefullylimited its action "to places reasonably close to thelocation of the situs," of the primary dispute, inconformity with this, standard, as well as the othertraditional standards, for common situs picketing.8Nor is there any proof that Respondent sought un-lawfully to enmesh St. Mary's in its dispute withthe Employer. Consequently, any possibility of dis-ruption of health care services could quickly havebeen eliminated with the erection of reserved gateswhich would have placed the burden on Respon-dent to picket at entrances not utilized by hospitalemployees. For this reason, we find our colleague'scomparison of the instant case to Saint Joseph Hos-pital, to be unpersuasive. In that case the picketingwas directed against the hospital as the primaryemployer, while in this case the picketing was di-rected against a non-health care employer, and, ac-cordingly, Respondent exercised its statutory privi-lege to carry its dispute to the primary employeeswhere they were to be found. We do not disregardthe stated purpose of the 10-day notice requirementof Section 8(g), but rather we remain fully cogni-zant that Section 8(g) is an exception to the broad-er provisions of the statute which sanction Respon-dent's conduct here. As would be true of any othercommon situs situation, the secondary employer,here a health care institution, may insulate itselffrom such a labor dispute by immediately establish-ing appropriate reserved gates.For the reasons stated, we find that Respondentwas not required to notify St. Mary's or FMCS ofits intent to picket.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.7IbidSailors' Union of the Pacific. AFL (Moore Dry Dock Company), 92NLRB 547, 549 (1950).MEMBER PENELLO, dissenting:As alleged by the General Counsel, I would findthat Respondent violated Section 8(g) of the Act,9by giving inadequate notice of its intention topicket at a hospital, and by failing to provide theFederal Mediation and Conciliation Service(FMCS) with any notice of its intention to do so. Itis clear, as set forth below, that Respondent did notcomply with Section 8(g) before commencing itspicketing; the only question is whether that provi-sion is applicable to the instant situation.The stipulated facts disclose that Page & Wirtz, ageneral contractor, was engaged in building a nurs-ing home facility on the premises of St. Mary'sHospital in Roswell, New Mexico, as well as a newemergency room and intensive care unit at the ex-isting hospital building. 10 In furtherance of an eco-nomic strike initiated by Respondent when its1977-79 contract with Page & Wirtz for a neigh-boring geographic area expired, Respondent picket-ed the Employer for several hours a day fromApril 9 through April 11, 1979.11 Picketing wasconducted at one major entrance used by hospitalemployees and suppliers, and at three other en-trances occasionally used by St. Mary's employees.The picket signs read:PAGE & WIRTZ CONST. CO.DOES NOT HAVEAN AGREEMENTWITH LABORERSLOCAL 1253AFL-CIODuring the period of the picketing, no hospital em-ployees refused to cross the line, although employ-ees of the Employer and its various subcontractorshonored the line from time to time. The picketingdid not cause any interruption in the delivery ofpatient care services at St. Mary's, nor did it inter-fere with the delivery of goods, supplies, and mate-rials needed for patient care.Nine days prior to beginning its picketing, Re-spondent sent this telegram to St. Mary's:This is to advise you that Local 1253 has beenin the process of negotiating a union contractand have [sic] been unable to reach an agree-In relevant part, Sec. 8(g) provides:(g) A labor organization before engaging in any strike, picketing.or other concerted refusal to work at any health care institutionshall, not less than the days prior to such action, notify the institu-tion in writing and the Federal Mediation and Conciliation Serviceof that intention .... The notice shall state the date and time thatsuch action will commence....'0 Page & Wirtz was also engaged in the remodeling and enlargementof the kitchen and dining room facilities in the existing hospital building" Respondent had no dispute with St Mary's. nor did it seek to repre-sent any of the hospital's employeesLABORERS' LOCAL 1253 247 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDment. We would like to advise you that wewill be taking action and placing pickets onyour job site in the immediate future.Respondent did not communicate at all withFMCS regarding its intention to picket at the hos-pital site.At the outset, it is observed that the notice to St.Mary's was defective in two respects: it did notstate the "date and time" picketing was to start, re-ferring only to the "immediate future," and picket-ing in fact began 9, not 10, days after the noticewas served. Of course, FMCS received no noticeat all.In dismissing the complaint, my colleagues relyupon their decision in Painters Local No. 452(Henry C. Beck Company),'2in which I dissentedfrom the Board's overturning of Lein-Steenberg.'3Broadly speaking, the Board in Beck concludedthat Lein-Steenberg was wrong in holding that anypicketing at the premises of a health care institutionwas subject to Section 8(g). There is, however, noneed to debate the relative merits of Lein-Steenbergand Beck here, because a very important factserves to distinguish the present circumstancesfrom those in Beck. That fact is that Respondentcarried on its picketing in front of entrances usedby hospital employees and suppliers, whereas pick-eting in Beck and Lein-Steenberg was confined toentrances used only by construction workers.This draws me to the conclusion that the instantcase more logically falls within the ambit of SaintJoseph Hospital 4 than Beck. Briefly, in SaintJoseph, a union which did not represent hospitalemployees picketed an entrance used by hospitalemployees and suppliers without giving any noticeunder Section 8(g). The union was picketing be-cause Saint Joseph had assigned interior and exteri-or painting work on one of its buildings to four ofits own maintenance employees who were not rep-resented by the union. Although there was no evi-dence that any hospital employee declined to crossthe picket line, or that any disruption in health careservices resulted from the picketing, the Boardfound that the union violated Section 8(g) by notproviding the notice required therein. In so doing,it made several observations pertinent here. First,the Board said that Section 8(g) was designed toregulate hospital picketing and work stoppages,even if unrelated to bargaining, and even if picket-:2 246 NLRB No, 148 (1979)la United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, Local 630, AFL-CIO (Lein-Steenberg), 219 NLRB 837, enforcement denied 567 F 2d 1006(D.C. Cir. 1977).14 Orange Belt District Council of Painters No. 48, International Brother-hood of Painters and Allied Trades, AFL-CIO (Saint Joseph Hospital), 243NLRB No. 113 (1979).ing was conducted by stranger employees orunions. Second, the Board rejected the contentionof the union that "an actual showing of disruptionof health care services is necessary before a viola-tion of this section can be found, as the 10-daynotice period was designed to prevent disruptionsof health care services not only when they actuallyoccur but also when they may possibly occur."1'Finally, the Board commented that "the legislativehistory shows no support for [the] argument thatSection 8(g) was intended to be applicable only todisputes involving employees performing direct'patient related' functions."'6Similarly, in this case, a union which did not rep-resent employees of the institution picketed en-trances to a hospital used by its employees and sup-pliers (although no actual disruption of health careservices occurred), and the dispute causing thepicketing did not involve employees performing"patient related" functions. I therefore conclude,on the authority of Saint Joseph, that Respondentviolated Section 8(g) by picketing St. Mary's with-out proper notice.Indeed, the only real difference between thiscase and Saint Joseph is that the picketing therewas directed at the hospital, in the sense that thedispute concerned employees of the institutionrather than a construction contractor. Accordingly,my colleagues justify refusing to require the 10-daynotice on the ground that, quoting from Beck,"Congress did not intend to alter the status quowith respect to non-health care employees whohad never been required to notify employers oftheir intent to engage in concerted activity againstnon-health care employers."7The main supportfor this conclusion in Beck is that the legislativehistory of the 1974 amendments to the Act containsno reference to labor activity involving non-healthcare employees.The fault in this is that such a general reading ofthe legislative history, relying upon the absence ofreferences to non-health care employees, disregardsthe clearly stated purpose of the 10-day notice, ex-pressed in identical language in the House andSenate Committee Reports:It is in the public interest to insure the con-tinuity of health care to the community andthe care and well being of patients by provid-ing for a statutory advance notice of any an-ticipated strike or picketing. For this reason,the Committee approved an amendmentadding a new Section 8(g) which generallyprohibits a labor organization from striking or' Id., s. op., p. 9.'6Id., sI. op., p. 10.'? Beck., sl. op., p 10. LABORERS' LOCAL 1253249picketing a health care institution without firstgiving 10 days' notice....The 10-day notice is intended to give healthcare institutions sufficient advance notice of astrike or picketing to permit them to make ar-rangements for the continuity of patientcare. ...[Emphasis supplied.]'8Unquestionably, the potential for disruption of pa-tient care is equally present whether picketing, car-ried out at entrances used by hospital employeesiS S. Rept. 93-766, 93d Cong., 2d sess. 4 (April 2, 1974), "LegislativeHistory of the Coverage of Nonprofit Hospitals Under the NationalLabor Relations Act, 1974" at II1; H. Rept. 93-1051. 93 Cong., 2d sess. 5(May 20, 1974), Leg. Hist, supra at 273and suppliers, results from a dispute involving em-ployees of the institution or of another employeron the site. In my view, congressional intent ismost nearly effectuated by requiring unions ineither instance to give the 10-day notice, thus al-lowing the hospital to take steps to insure thatmedical care is not interrupted. 19g The majority suggests that a reserved gate should have been estab-lished to isolate picketing by Respondent. This overlooks the fact that thehospital had no advance warning of when picketing was to commence,or even against whom the picketing was to be directed, as the telegramfrom Respondent did not say. In any case, in the interest of maintainingcontinuity in the delivery of patient care, it would seem more sensible torequire a 10-day notice of a strike or picketing, which would then forcethe hospital to establish a reserved entrance or face picketing at all en-trances used by employees involved in the primary dispute.